department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list tep rat legend taxpayer a plan b company c account d account e financial_institution f bank g amount amount amount amount dear this is in response to your request dated date and supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution on date from plan b totaling amount taxpayer a asserts that her failure to accomplish a rollover of amount the taxable_portion of amount within the 60-day period prescribed by sec_402 was due to an error by financial_institution f taxpayer a further represents that amount has not been used for any other purpose taxpayer a represents that she completed a timely rollover of amount into an ira account in addition to the distribution of amount taxpayer also received amount which was designated by financial_institution f as nontaxable roth contributions based on that information taxpayer a deposited amount into a non-ira account where it remains on date taxpayer a received a letter from company c stating the form 1099-r indicating amount as a nontaxable roth contribution was incorrect the letter informed taxpayer a that the correct total of nontaxable roth contributions was amount taxpayer a states that the error dates back to the date rollover of plan d to plan e which was subsequently transitioned into plan b financial_institution f which maintained both plan d and plan e incorrectly recorded the portion of taxpayer a’s account attributable to after-tax contributions to correct this error in bank g as trustee of plan b issued a corrected form 1099-r to taxpayer a based on the facts and representations a ruling has been requested that the internal_revenue_service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan a any distribution which is one of a series of substantially equal periodic code sec_402 defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more and b any distribution to the extent the distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by her and reliance on the misinformation provided by company c which resulted in amount being deposited into a non-ira account therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount the taxable_portion of amount from plan b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount back into a rollover account provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office se if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 identification no sincerely carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
